 In the Matter of OLIVE & MYERS MANUFACTURING COMPANYandCONGRESS OF INDUSTRIAL ORGANIZATIONSCase No.1ti-R-1047.Decided November 29, 1944Mr. Arthur J. Riggs,of Dallas, Tex., for the Company.Mr. Lindsey P. Walden,of Ft. Worth, Tex., andMr. A. R. Hardesty,of Dallas, Tex., for the C. I. 0Mr. Reinhald Wilke,of Houston, Tex., for the A. F. L.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Congress of Industrial Organizations,herein called the C. I. 0., alleging that a question affecting commercehad arisen concerning the representation of employees of Olive &Myers Manufacturing Company, Dallas, Texas, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Lewis Moore, Trial Examiner. Saidhearing was held at Dallas, Texas, on October 26, 1944. The Company,the C. I. 0., Upholsterers' International Union of North America,A. F. L., herein called the International, and its local, Upholsterers'and Bedding Workers' Local Union No. 251, herein called Local 251,both collectively called the ' A. F. L., appeared and participated.,All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :'Reinhald Wilke stated at the^hearing<that-he-appeared on behalf of the International,but the written motion to intervene which he submitted is subscribed by "Upholsterers'International Union of North America,Local 251."59 N. L. B. B., No. 129.bbl) OLIVE & MYERSMANUFACTURING COMPANYFINDINGS OF FACTI.THE BUSINESSOF THE COMPANY651Olive & Myers Manufacturing Company, a Texas corporation, has itsprincipal place of business at Dallas, Texas, where it is engaged in themanufacture and distribution of office furniture.For its jobbingoperations, the Company obtains 95 percent of its raw materials fromsources outside the State of Texas, and for its manufacturing opera-tions, it obtains 25 percent of its raw materials from sources outsidethat State.During the 12-month period preceding the date of thehearing, the raw materials it purchased from outside the State werevalued in excess of $75,000, and during that same period its total vol-ume of business was in excess of $500,000.Practically all of its prod-ucts are sold within the State of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDCongress of Industrial Organizations is' a labor organization admit-ting to membership employees of the Company.Upholsterers' International Union of North America and its local,Upholsterers' and Bedding Workers' Local Union No. 251, both affili-ated with the American Federation of Labor, are labor organizationsadmitting to membership employees of the Company.III.THEQUESTION, CONCERNINGREPRESENTATIONOn September 8, 1944, the C. I. O. requested recognition as the ex-clusive bargaining representative of the Company's production andmaintenance employees.The Company, because of a contract madewith the A. F. L. on June 16, 1944, refused to Iecognize the C. I. 0.While the Company does not urge the contract as a bar, the A. F. L.asserts that it precludes a present idetermi,nation of representatives. .For several years the Company has had annual collective bargainingcontracts with Local 251 covering its production and maintenance em-ployees.The International also has been a party to these contracts.The last such contract was executed on June 16,1944, and was to remainin effect from June 15, 1944, to June 15, 1945.The C. I. O. seeks to represent substantially the same employees cov-ered by the 1944 contract between the Company and the A. F. L., a unitapparently including 135 employees.G. E. Walden, former presidentof Local 251, testified at the hearing that, on June 16, 1944, its memberswere ". . . all over the plant, anywhere from 3 to 5 months behind intheir dues," and that "they are automatically discharged [from Local 652 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARD251] when they get that far behind in their dues."He added that, inJune, Local 251 had no more than-30 members in good standing. OnSeptember 2, 1944, 40 members of Local 251 held a meeting at whichthey unanimously voted to dissolve Local 251, to disaffiliate from theAmerican Federation of Labor, and to apply for affiliation with theC. I. O.Walden also stated that, at the time of the hearing, Local 251had "just dwindled out," that there no longer were any officers or representatives, that no one was abiding by the 1944 contract, and that no^member of Local 251 was then employed by the Company. None ofthe foregoing testimony was contradicted, although the International'srepresentative appeared also on behalf of Local 251.A statement of a Board Field Examinier, introduced into evidenceat the hearing, indicates that the C. I . O. submitted 100 cards, all datedSeptember 1944. In addition, the C. I. O. submitted to the TrialExaminer at the hearing 17 authorization cards.'We find that the'Field Examiner's report and the cards submitted at the hearing estab-lish that the C. I. O. represents a substantial number of the employeesin the unit hereinafter found appropriate.3In many cases we have determined that an agreement, otherwisevalid as a bar, does not preclude a determination of representativeswhere substantially the entire membership of the contracting unionin the affected bargaining unit has shifted to another organization.'As stated above, at least 117 of approximately 135 employees in theunit sought have indicated their affiliation with the C. I. 0., and nota single member of Local 251 is now in the Company's employ.Accordingly, we find that the contract of June 16, 1944, does notconstitute a bar to a present determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE -UNITThe parties are in agreement concerning the composition of anappropriate unit at the Company's Dallas, Texas, plant, except withrespect to two employees, A. L. Howard and B. D. McGowan. TheCompany urges their exclusion, the A. F. L. takes no'position con-cerning them, and the C. I. O. contends that their inclusion or exclu=sionshould be determined by their work classification.Howard and McGowan are specifically excluded from the 1944contract between the Company and the. A. F. L., with no reason for2G E Walden also testified that 125 of the Company's employees are now members ofthe C I 03The A F L reliesupon its contract to establish its interest in this proceeding.4Matter of Gelatin Products,49 N L R B 173 OLIVE & MYERS MANUFACTURING COMPANY653,their exclusion stated therein.The record indicates that Howardis a production worker and McGowan is a maintenance employee.There is some mention in the record to the effect that their, exclusionis desired by the Company for personal reasons but there is no detailedfactual statement upon their exclusion is claimed.Under thecircumstances, we shall not exclude them from the unit.We find, in substantial accordance with the stipulation of theparties, and pursuant to our foregoing determination, that all pro-duction and maintenance employees at the Company's Dallas, Texas,_plant, including clean-up men in any department, but excluding jan-itors, guards, watchmen caretakers, timekeepers, all office employees,the warehouse receiving clerk, the warehouse shipping clerk, thechauffeurof the courtesycar, draftsmen,designers,assistant fore--men, foremen,assistant superintendents,superintendents,officers anddirectors of the Company, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5V. THE DETER_IIINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuantto ArticleIII, Section 9, of NationalLaborRelationsBoard Rules and Regulations'-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Olive & MyersManufacturing Company, Dallas, Texas,an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, among6This is substantially the same unit covered by the 1944 contract between the Companyand the A F LWe shall place the International upon the ballot. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe emplpyees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate, of this Direction, including employees who did not work duringthe said'pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by the Congress ofIndustrial Organizations, or by Upholsterers' International Union ofNorth America, A. F. L., for the purposes of collective bargaining, orby neither. 'C)